Citation Nr: 1542308	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a left foot injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to January 1972.  Thereafter, he had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows treatment records from the VA Medical Center in St. Louis, Missouri, dated October 1972 to August 1977, October 2003 to January 2004, and May 2011.  The Statement of the Case, dated April 2014, makes note of treatment records from 2001 and treatment records from 2008 that were relied upon to adjudicate the claims and which are not associated with the claims file.  Additionally, there is an April 1985, reference to medical records at the VA Westside Medical Center, Chicago, Illinois that are not associated with the claims file.

The Board acknowledges that in November 1984, a rebuilt claims folder was created because the original could not be located.  In November 2008, the original claims folder was located and it was directed that the two folders be consolidated.  A notation in the claims folder, dated February 2009, states that the rebuilt folder could not be located and had been determined that the two folders have already been consolidated.

As the Statement of the Case references VA treatment records not currently associated with the claims file, it is clear that complete VA treatment records have not been obtained.  Therefore, remand is necessary to obtain complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In March 2011, the Veteran filed a claim for service connection for tinnitus.  In the Veteran's March 2011 statement, he notes that he served as a Pershing missile crewman and he has experienced tinnitus ever since his exposure to acoustic trauma in service.  In a statement from June 2011, the Veteran states that he was exposed to noise of the field generator that was used to power the missile components to include the radar and the launch generator.  The Veteran's service treatment records (STR) do not reflect any complaints of tinnitus.  A VA medical examination, dated June 2012, noted that the Veteran reported occasional, bilateral tinnitus.  The onset was unknown.  The Veteran described it as a singing sound that occurred "every now and then, maybe once per year."  The Veteran stated it "comes into my mind and goes away."  The VA examiner determined it was less likely than not a symptom associated with the Veteran's hearing loss.  The examiner noted that hearing loss and tinnitus are not necessarily mutually occurring and they don't cause each other.  The examiner also found the tinnitus to be less likely than not caused by or a result of military noise exposure.  The examiner stated:

The c-file was negative for complaints of tinnitus.  The veteran has tinnitus once per year which is not indicative to true tinnitus, but rather a physiologic bodily process.

The VA medical records associated with the claims file do not reference any complaint or diagnosis of tinnitus.  As this remand requests the association with the claims file of additional evidence regarding the Veteran's medical treatment; if, and only if, the newly associated records reveal a diagnosis of a tinnitus, the Veteran must be afforded a new VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In March 2011, the Veteran filed a claim for service connection for residuals left foot injury.  In the Veteran's June 2011 statement, he notes that he injured his foot while stationed in Germany and had treatment at the base dispensary.  Review of the Veteran's service treatment records does not reveal any complaint, diagnosis, or treatment for an injury of the left foot.  The service treatment records do show an injury to the right foot for which the Veteran is already in receipt of service connected benefits.  The VA medical records associated with the claims file do not reference any complaint, diagnosis, or treatment for an injury of the left foot.  

The Veteran contends that he sustained a left foot injury in service.  The Statement of the Case references VA treatment records which may show an injury to the left foot in October 2008.  However, those records are not currently associated with the claims file.  As this remand requests the association with the claims file of additional evidence regarding the Veteran's medical treatment; if, and only if, the newly associated records reveal a diagnosis of a left foot injury, the Veteran must be afforded a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In May 1973, the Veteran filed a claim for entitlement to service connection for nervous condition.  In a June 1973 letter, the Veteran was directed to file additional evidence related to the claim of entitlement to service connection for nervous condition within one year from the date of the letter.  In November 1977, the Veteran filed a claim to reopen his claim for entitlement to service connection for nervous condition.  A deferred rating decision letter, dated December 1977, noted that the Veteran's 1973 claim was denied because the Veteran failed to submit evidence of continuity of symptoms from discharge from service to the present.  It noted that the medical records received do not refer to treatment for a nervous condition.  The Veteran was directed to submit, within one year from the date of the letter, evidence of continuity of symptoms since discharge from service.  In September 1984, the Veteran submitted another claim for entitlement to service connection for nervous condition.  A rating decision, dated March 1985, denied the claim for entitlement to service connection for nervous condition because the enlistment examination was negative, no other service medical records were available, and there were no other treatment records.  In March 2004, the Veteran submitted another claim for entitlement to service connection for nervous condition.  A rating decision, dated July 2004, denied service connection for nervous condition because "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The July 2004 rating decision represents the prior final denial of the Veteran's claim for entitlement to service connection for nervous condition.  In March 2011, the Veteran filed the current claim for entitlement to service connection for nervous condition.

The Statement of the Case must include a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement.  38 C.F.R. § 19.29 (2015).  The April 2014 Statement of the Case, references records not in the claims file and it improperly identified the March 1985 rating decision as the prior final denial of the Veteran's claim for entitlement to service connection for nervous condition.  As such, it is unclear whether the Statement of the Case considered the prior rating decisions, with the exception of March 1985, and all treatment records.  Upon remand, if the claims remain denied, the agency must issue a thorough Supplemental Statement of the Case readjudicating the claims and considering all evidence of record.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran since October 1972, including those dated August 1977 to October 2003, January 2004 to May 2011, and since May 2011.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, if, and only if, the newly associated records reveal a diagnosis of tinnitus, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any tinnitus found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, if, and only if, the newly associated records reveal a diagnosis of any left foot injury, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left foot injury found to be present.  

The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions: 

a.  Is it at least as likely as not (50 percent or greater probability) that any left foot injury found to be present is related to or had its onset during service?

b.  Is it at least as likely as not (50 percent or greater probability) that any left foot injury found to be present manifested to a degree of 10 percent disabling during the first year after separation from service?

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, re-adjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

